PER CURIAM.
Order: Upon stipulation, the decision of the Board of Tax Appeals is vacated, and the case is remanded to that Board, with directions to enter a final order that there is a deficiency in the estate tax of the estate of Frederick C. Bowditch, deceased, under the Revenue Act of 1924 (43 Stat. 253), in the sum of $12,320.68, after the allowance of $1,301.08, as a credit for state inheritance taxes paid, pursuant to section 301' (b) of the Revenue Act of 1924, and that the estate tax liability of the said estate will be fully discharged upon payment to the appropriate collector of internal revenue of the United States of the said sum of $12,-320.68, together with interest thereon as provided by law. This order was upon a stipulation that the petition for review be docketed, reversed, and remanded to the Board.